FORM OF NOTICE OF STOCK OPTION TO DIRECTORS

Lightbridge, Inc.30 Corporate DriveBurlington, MA 01803

Notice of Grant of Stock Options

                 
Name
  Option Number:   XXXXXXX
Address
  Plan:   04

City, State, Zip

Effective Month, dd, yyyy, you have been granted a Stock Option to buy XXXXXX
shares of Lightbridge, Inc. (the “Company”) stock at $xxxxxx per share.

The total option price of the shares granted is $XXXXXXXXXX.
Shares in each period will become fully vested on the date shown.

Initial grant vesting schedule:

In three annual equal installments beginning on the first anniversary date of
the option grant.

Annual option grant vesting schedule:

Option vests in full on date of grant.

Notice, Access and Consent. By your signature and the Company’s signature below,
you and the Company agree that these options are granted under and governed by
the terms and conditions of the Company’s 2004 Stock Incentive Plan, as amended
(the “Plan”), and the Terms and Conditions of Stock Options, both of which are
incorporated herein and made a part of this document. The current Prospectus
relating to the shares of Common Stock offered under the 2004 Incentive Plan,
the Plan and the Terms and Conditions of Stock Options are available on the
Company’s intranet website at www.inside.lightbridge.com and at
www.optionslink.com and can be downloaded or printed for your convenience, or
provided in written form by contacting the Company’s Human Resources Department
at 30 Corporate Drive, Burlington, MA 01803, 781-359-4000. By your signature
below, you consent to the delivery of those documents in the manner described
herein.

Robert E. Donahue
Chief Executive Officer, Lightbridge, Inc.

Date

Employee Date

